Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered January 24, 2013, convicting him of burglary in the second degree and grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the County Court’s failure to *810hold a restitution hearing, the amount of restitution he was ordered to make as to two rings and a television that were stolen, and the record support for requiring him to make restitution for guns and ammunition that allegedly were stolen but not referenced in the superseding indictment, are unpreserved for appellate review (see People v Horne, 97 NY2d 404, 414 n 3 [2002]; People v Lessner, 100 AD3d 929 [2012]; People v Isaacs, 71 AD3d 1161 [2010]), and we decline to review these issues pursuant to our interest of justice jurisdiction. Balkin, J.E, Chambers, Lott and Hinds-Radix, JJ., concur.